FILE COPY




JIM R. WRIGHT
 CHIEF JUSTICE
                                              Court of Appeals                                     SHERRY WILLIAMSON
                                                                                                             CLERK


MIKE WILLSON
                                             Eleventh District of Texas                               TELE: 254/629-2638
 JUSTICE                                       100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191
                                                          P. O. BOX 271                          sherry.williamson@txcourts.gov
JOHN M. BAILEY
 JUSTICE                                           EASTLAND, TEXAS 76448                            www.txcourts.gov/11thcoa

                                                       February 5, 2015

             M. Michele Greene                                   Michael Bloch, Assistant
             2833 Wildwood                                       Ector County District Attorney's Office
             Odessa, TX 79761                                    300 N. Grant, Room 305
             * DELIVERED VIA E-MAIL *                            Odessa, TX 79761
                                                                 * DELIVERED VIA E-MAIL *
             R. N. (Bobby) Bland, District Attorney
             Ector County District Attorney's Office
             300 N. Grant, Room 305
             Odessa, TX 79761
             * DELIVERED VIA E-MAIL *

             RE:    Appellate Case Number: 11-14-00016-CR
                    Trial Court Case Number:   B-40,110
             Style: Roy Allen Ostergren, Jr.
                    v. The State of Texas


                    The Court has this day ABATED the appeal in the above cause. We have enclosed a
             copy of the Court's order.

                                                                           Respectfully yours,



                                                                           Sherry Williamson, Clerk

             cc:   John W. Smith, Judge (DELIVERED VIA E-MAIL)
                   District Clerk - 161st Ector County (DELIVERED VIA E-MAIL)